Citation Nr: 0427745	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
gunshot wound to the right leg.

3.  Entitlement to service connection for a low back disorder 
including a herniated disc at the L5-S1 level.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife and daughter


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to October 
1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 RO rating decision which in 
pertinent part denied entitlement to service connection for 
PTSD, for residuals of a gunshot wound to the right leg, and 
for back problems.  In February 1995 a hearing was held at 
the RO before a hearing officer.  In November 1997 a 
videoconference hearing was held at the RO before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
In May 1998 the Board remanded these issues to the RO for 
further evidentiary development.

The issues of service connection for residuals of a gunshot 
wound to the right leg and service connection for a low back 
disorder will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although there is no evidence that the veteran engaged in 
combat with the enemy during service, there is credible 
supporting evidence of a service stressor, consisting of 
mortar or rocket attacks, which is a cause of currently 
diagnosed PTSD.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show he had active 
duty in the Army from October 1966 to October 1968.  This 
included service in Vietnam from March 1967 to October 1968.  
He received no combat decorations.  From April 1967 to July 
1967 the veteran's military occupational specialty (MOS) was 
petroleum supply specialist and from July 1967 to September 
1968 the veteran's MOS was petroleum storage specialist.  He 
was assigned to Co. B, 1st S&T Bn., 1st Inf. Div.  He was 
involved in the Vietnam Counteroffensive Phase II, Vietnam 
Counteroffensive Phase III, and the Vietnam Tet 
Counteroffensive.  He received the VSM (Vietnam Service 
Medal), the National Defense Service Medal (NDSM), the RVNCM 
(Republic of Vietnam Campaign Medal), the ARCOM (Army 
Commendation Medal) and the ARCOM 1st OLC (Army Commendation 
Medal with oak leaf cluster).

Service medical records are negative for any report or 
finding of PTSD.

Received from the veteran in June 1994 was a stressor 
statement in which he reported his stressor statements as 
being "wounded" and that B.G. was killed in Vietnam.  He 
indicated he was assigned to Co. B, 1st Bn., "Big Red 1".  

On VA examination in July 1994 the veteran claimed he was in 
Vietnam from March 1967 to March 1968 with the 173rd Airborne 
and from April 1968 to October 1968 with the first division 
serving as a guard at Cam Rahn Bay.  The diagnoses included 
atypical psychosis, head injury not found, and PTSD not 
supported.

In February 1995 the veteran, his wife, and his daughter 
testified at a hearing at the RO.  He reported an incident 
during the Tet Offensive in 1967 while stationed at Lai Khe 
and he claimed he was injured in a mortar attack wherein the 
enemy came inside their perimeter.  He testified that he was 
sent to Vietnam with an MOS of petroleum storage specialist 
but he never worked in that MOS.  He claimed he was sent out 
in the field and had perimeter guard duties.  

In November 1997 the veteran, his wife, and his daughter 
testified at a videoconference hearing at the RO, before the 
undersigned Veterans Law Judge.  He testified he had two 
tours of duty in Vietnam and that he was sent over to Vietnam 
with a petroleum storage specialist MOS, but had infantry 
duty.  He testified he when he was sent over to Vietnam he 
was with the 525th Quartermaster Company, but when he got to 
Vietnam he was sent to Zi An and attached to the Big Red One, 
the 1st Infantry Division.  He testified that he was sent all 
over Vietnam, from Zi An, to Loc Nihn, to Lai Khe, to Cam 
Ranh Bay, to Phan Theit.  

In May 1998 the Board remanded this matter to the RO for 
further evidentiary development.

On VA examination in December 1999 the veteran reported that 
he was in Vietnam twice for a total of 20 months and was with 
the 173rd Airborne and the 1st Infantry Division.  He claimed 
he did guard duties in Da Nang and indicated that his best 
friend was killed in Vietnam.  The diagnoses included chronic 
PTSD.  The examiner noted that the veteran met the DSM IV 
criteria for PTSD and that the diagnosis was supported by his 
trauma of combat, nightmares, flashbacks, occupational 
problems, sleep disturbance, angry outbursts, constricted 
affect, and trouble concentrating.  The examiner noted the 
veteran's experiences included witnessing death while in 
Vietnam, which he reexperienced through nightmares about his 
Vietnam experiences, seeing people lying beside him dead, 
seeing the opened up stomach of G.M. who was hit in his 
stomach at "Claymomine", and also rain which triggered his 
memory of rainy days in Vietnam.

In December 2001 the RO received a letter with attachments 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  The USASCRUR enclosed copies of the 
1967-1968 Annual Historical Supplements, submitted by the 1st 
Supply and Transportation Battalion (1st S&T Bn), which was 
the veteran's unit of assignment in Vietnam, which provided 
the unit's missions, locations, and significant combat 
activities, including mortar attacks at Di An in December 
1967 and during March and April of 1968.  Also enclosed was 
an extract from an Operational Report-Lessons Learned (OR-LL) 
submitted by the 1st Infantry Division, the higher 
headquarters of the 1st S&T Bn. for the period ending April 
30, 1968, as well as Daily Staff Journals (DJ's) submitted by 
the 5th Battalion, 2nd Infantry from January 31 to February 8, 
1968.  The USASCRUR noted that the OR-LL and DJ's documented 
significant combat activities including mortar attacks at 
Quan Loi Base Camp and Lai Khe Base Camp, which were the 
veteran's unit base camp locations during January 31 and 
February 6, 1968, when the enemy launched its TET offensive.  
The USASCRUR also noted that U.S. Army casualty data listed 
B.G. as killed in action on January 4, 1968, and that B.G.'s 
hometown was the same as the veteran's.  Documentation 
describing the circumstances surrounding his death could not 
be located.

On VA psychiatric examination in October 2002 the veteran 
reported that he was in the Army for two years and that 
during that time he was flown to countless locations for the 
purpose of engaging in combat.  He claimed he was in Phan 
Rang, Phlu Bai, Cambodia, Saigon, Long Binh, and many other 
towns.  He reported he had intrusive recollections of Vietnam 
everyday and he reported that the most prominent memories 
included during the TET Offensive in 1967 in Lai Khe when 
some of his close friends were killed, such as B.G. from 
Monroe, GA, and C.B., and another friend, G.M. of 
Gainesville, was wounded but survived.  The assessment was 
that the veteran had PTSD, severe and chronic, and the 
examiner noted that the veteran appeared to have had a long 
exposure to combat in the twenty months he reportedly spent 
in Vietnam.  It was noted that the veteran provided the names 
of fellow soldiers who were killed, talked about seeing 
firsthand the effects of combat, developed nightmares and 
flashbacks and had severe sleep disturbances.  It was also 
noted that he was prone to mood swings and angry outbursts 
and his getting in fights had often landed him in jail, and 
that always pursued lonely endeavors in his work because of 
his inability to relate to others and he considered himself a 
loner.  

In a personal statement submitted by the veteran in September 
2003 he reported that he had two tours of duty in Vietnam and 
lost a lot of friends over there, and saw quite a few of them 
lose their life.  He claimed that in 1967 he helped take a 
school buddy off a "machine gunner helicopter" in Quan Loi 
after he had been shot in the chest.  He claimed that in 1967 
during TET, one of his friends in the 1st Infantry Division, 
1st Battalion, the Big Red One, was hit by a mortar round 
that took his head off after they came out under attack and 
his friend came out of his hooch.  He also reported that in 
November 1967 he was in "Phuc Vin" refilling airplanes and 
helicopters and pulling guard duty, and that night the Viet 
Cong overran the airstrip and there was a head count of 600 
Viet Cong.  He also reported that in December 1967 in Loch 
Nin the Viet Cong tried to overrun them while they were 
stationed at the end of the air strip.  He claimed they came 
under mortar and fire attack when the Viet Cong overran the 
special forces camp and when it was all over they had a head 
count of over 250.  

In a January 2004 letter from the veteran's treating 
psychiatrist it was noted that he had been seen in the Mental 
Health Clinic since September 2003, and that his diagnosis 
was chronic and severe PTSD, based on his combat experiences 
in Vietnam.  The VA psychiatrist noted that the veteran was 
involved in ongoing combat and witnessed significant trauma.  
The VA psychiatrist also noted that the veteran experienced 
many symptoms of PTSD including intrusive memories and 
flashbacks of combat, vague auditory hallucinations from 
friends who were killed in Vietnam.  

In a June 2004 letter from the veteran's representative it 
was noted that although the veteran's MOS was petroleum 
storage specialist, and not an infantry position, "anyone 
who has served in combat realizes that when an outfit is 
under attack, all able bodied men are thrown in the fray, no 
matter what their MOS is".  The representative claimed that 
if it was intended that specialty MOS's were not to be 
available as combatants when needed, then they would not be 
taught offensive/defensive weaponry skills in basic training, 
and that this applied to having to serve guard duty as the 
need arose.  The representative also claimed that there were 
no requirements to effect a change in MOS before a non-
combatant solider is used in an emergency in this capacity.  
It was noted that B.G. was a machine gunner in a Huey 
helicopter and was shot in the stomach and the veteran 
assisted in getting him out of the helicopter.

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran served on active duty in the Army from October 
1966 to October 1968, including one year and six months in 
Vietnam.  There have been a number of diagnoses of PTSD in 
recent years, and doctors have attributed the condition to 
the veteran's reported combat experiences in Vietnam.  The 
outcome of the claim for service connection for PTSD turns on 
satisfactory proof of a service stressor.

The veteran's service records indicate that while in Vietnam 
his MOS was petroleum supply specialist and petroleum storage 
specialist.  He received no combat decorations, nor is there 
other objective evidence of his participation in combat.  
Upon the evidence of record, the Board is unable to find that 
the veteran personally participated in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

In Pentecost, the U.S. Court of Appeals for Veterans Claims 
(Court) held that a rocket attack at a large base in Vietnam 
may be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the attack.  Pentecost, supra.

The veteran has referred to various stressors during his time 
in Vietnam.  He reported that his friend from home, B.G., was 
killed in Vietnam in 1967.  He also reported that during the 
Tet Offensive in 1967, while stationed at Lai Khe, he was 
injured in a mortar attack wherein the enemy came inside 
their perimeter.  He also claimed that one of his friends in 
his unit was hit by a mortar round that took his head off 
after they came out under attack.  He reported that in 
November 1967 he was in "Phuc Vin" refilling airplanes and 
helicopters and pulling guard duty, and that night the Viet 
Cong overran the airstrip and in December 1967 in Loch Nin 
they came under mortar and fire attack when the Viet Cong 
tried to overrun them.  

The Board notes that the death of B.G. has been confirmed, 
however, it is unclear whether the veteran witnessed this 
incident.  Unfortunately, sufficient information to verify 
some of the other claimed stressor events has not been 
received.  Nonetheless, records obtained by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
document mortar or rocket attacks on the veteran's unit on 
several occasions in late 1967 and early 1968.  This would 
corroborate the veteran's claim that his unit came under 
attack on several occasions.  As it is not necessary to 
document the veteran's personal participation or corroborate 
every detail of a claimed stressor event, the Board finds 
that, under the circumstances of this particular case and in 
the spirit of the liberal holding in Pentecost, there is 
sufficient credible supporting evidence of a stressor in 
Vietnam.  In sum, all elements for service connection for 
PTSD are established.  The benefit-of-the-doubt rule has been 
applied in reaching this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed below, that the development of the claim 
here on appeal has proceeded in accordance with the law and 
regulations. 
 
In this case, the initial RO rating decision was made in 
August 1994, before the VCAA was enacted, and the VCAA notice 
was given to the veteran in October 2003.  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in a letter dated in 
October 2003.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Thus, the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  After reviewing the record, the Board notes that all 
treatment records identified by the veteran have been 
obtained and associated with the claims file.  VA medical 
examinations have been provided.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for PTSD is granted.


REMAND

The veteran contends that on January 9, 1968 he sustained a 
gunshot wound to the right leg while stationed in Vietnam and 
was evacuated to Japan for treatment.  In May 1998 the Board 
remanded this issue to the RO for further evidentiary 
development.  The Board regrets having to remand this issue 
again, however, there are deficiencies in the record which 
must be corrected.  A Board remand confers upon the appellant 
the right to compliance with the remand orders, and VA has a 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  


Specifically, in the May 1998 remand, the RO was directed to 
attempt to obtain any additional service medical and/or 
personnel records concerning the claimed gunshot wound to the 
right leg.  If the information in the claims folder was not 
sufficient for this purpose, the RO was directed to request 
that the veteran furnish the necessary information.  The RO 
was also directed to consider special follow-up by its 
military records specialist and/or referral of the case to 
the Adjudication Officer or designee for a formal finding on 
the unavailability of the service medical records.  There is 
no indication that the RO attempted to obtain any additional 
service records for the veteran, nor is there any indication 
that the RO found the information in the claims folder to be 
not sufficient and requested the veteran to provide 
information in that regard.  In that regard, the Board notes 
that there is no indication that the RO asked the veteran to 
state where he was hospitalized in Japan for treatment for 
his gunshot wound to the right leg.  

With regard to the veteran's claim for service connection for 
a low back disorder, the Board notes that there is no medical 
opinion of record addressing whether the veteran's low back 
disorder is related to service.  On VA examination in 
December 1999 the examiner noted in a cover letter to the 
examination report that there appeared to be "residual 
entitlement to service connected back disorder".  In the 
examination report, however, no nexus opinion was provided.  
Thus it is unclear whether the veteran's current low back 
disability is linked to service.   

The Board notes that VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A (d)(1).  An examination or 
opinion shall be treated as necessary to make a decision on a 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant), contains competent evidence that 
the claimant has the current disability and indicates that 
the disability may be associated with the claimant's active 
service but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d)(2).  

In this matter there is evidence that the veteran has a 
current low back disability and there is evidence that he was 
treated for low back pain on several occasions in service.  
He claims he injured his back in service unloading a 55 
gallon fuel drum.  Based on this evidence, the Board finds 
that in order to fulfill the duty to assist, a VA medical 
opinion must be obtained.  

Accordingly, the Board remands this case for the following: 

1.  The RO should attempt to obtain any 
additional service medical and/or 
personnel records concerning the claimed 
gunshot wound to the right leg.  If the 
information in the claims folder is not 
sufficient for this purpose, the RO 
should request that the veteran furnish 
the necessary information.  The RO should 
also consider special follow-up by its 
military records specialist and/or a 
formal finding on the unavailability of 
any additional service medical records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
low back disorder.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be conducted.  
The examiner should provide an opinion 
regarding the etiology of any back 
disorder found.  The examiner should 
indicate whether it is it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that a back 
disorder, if found, is related to 
service.  The complete rationale for any 
opinion(s) expressed should be provided.

3.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claim including the applicable legal 
authority, and afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



